Citation Nr: 0801689	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include residuals of a supraspinatus tear and 
degenerative joint disease.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left wrist 
disability to include tenosynovitis and degenerative joint 
disease.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain with degenerative disc 
disease, L4-5 and L5-S1, currently rated as 20 percent 
disabling.  

6.  Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.  

7.  Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the left 
(minor) hand, with mallet fracture of the 4th finger, 
currently rated as 10 percent disabling.  

8.  Entitlement to an increased disability evaluation for 
service-connected residuals of the right (major) 5th finger 
fracture, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) that denied the veteran's claims listed 
above.  


FINDINGS OF FACT

1.  A chronic right shoulder disability, to include residuals 
of a supraspinatus tear and degenerative joint disease, was 
not shown in service or for many years thereafter, and any 
current right shoulder disability is unrelated to service or 
a disease or injury of service origin.

2.  There are no medical findings of a current left shoulder 
disability.

3.  A chronic left wrist disability to include tenosynovitis 
and degenerative joint disease, was not shown in service; 
degenerative joint disease of the left wrist was not shown 
within the first post-service year; and any current left 
wrist disability is unrelated to service or a disease or 
injury of service origin.  

4.  A chronic left knee disability, to include degenerative 
joint disease of the left knee, was not shown in service or 
for many years thereafter, and any current left knee 
disability is unrelated to service or a disease or injury of 
service origin.  

5.  Since the date of the current claim for an increased 
rating, lumbosacral strain with degenerative disc disease at 
L4-5 and L5-S1 has been manifested by reduced activities, 
subjective complaints of low back pain on motion, but with no 
more than slight limitation of motion including any loss of 
range of flexion and extension motion due to pain, without 
evidence of neurological findings or incapacitating episodes 
due to the low back disability.

6.  Since the date of the current claim for an increased 
rating, degenerative joint disease of the right knee is shown 
to be manifested by subjective complaints of pain causing a 
reduction in physical activity, subjective complaints of the 
knee giving way; degenerative changes on x-ray study; and 
objective evidence of limitation of flexion to 110 degrees 
secondary to pain; without objective evidence of limitation 
of extension, including functional impairment secondary to 
subjective pain; and without objective evidence of 
instability or lateral subluxation.

7.  Since the date of the current claim for an increased 
rating, degenerative joint disease of the left (minor) hand, 
with mallet fracture of the 4th finger, is shown to be 
manifested by subjective complaints of pain with objective 
evidence of degenerative joint disease in the distal 
interphalangeal joint of the left 4th finger, and normal 
range of motion without pain in the thumb and other fingers 
of the left hand, without evidence of a disability of the 
left 4th finger consistent with amputation of the 4th 
metacarpal resection (more than one-half the bone lost).  

8.  Since the date of the current claim for an increased 
rating, residuals of the right (major) 5th finger fracture is 
shown to be manifested by subjective complaints of pain, with 
range of motion restricted in the distal interphalangeal 
joint flexion to 0 degrees , and x-rays evidence of remote 
"fusion" of the distal interphalangeal joint of the right 
little finger.  Evidence of extremely unfavorable ankylosis 
of the right 5th finger or a disability consistent with 
amputation has not been shown.  


CONCLUSIONS OF LAW

1.  A right shoulder disability, to include residuals of a 
supraspinatus tear and degenerative joint disease, was not 
incurred in or aggravated by service, and degenerative joint 
disease of the right shoulder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A left wrist disability, to include tenosynovitis and 
degenerative joint disease, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  A left knee disability, to include degenerative joint 
disease of the left knee, was not incurred in or aggravated 
by service, and degenerative joint disease of the left knee 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected lumbosacral 
strain with degenerative disc disease of L4-5 and L5-S1 have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003).

6.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected degenerative 
joint disease of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5261, 5262 (2007).

7.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected degenerative 
joint disease of the left (minor) hand, with mallet fracture 
of the 4th finger have not been met or approximated.  
38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5261, 5262 (2007).

8.  The criteria for a compensable evaluation for residuals 
of the right (major) 5th finger fracture have not been met or 
approximated.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 
5230 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre- and post-initial-
adjudication notice by letters dated in July 2003, August 
2003, March 2006, and December 2006.  The notification 
substantially complied with all the requirements of Dingess 
v. Nicholson, as well as with the requirements set out in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

Given that the foregoing notice came prior to the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication.  
Even if there was a procedural defect with respect to any 
element of the required pre-adjudication notice, it has been 
cured without prejudice to the veteran because the veteran's 
claim was subsequently readjudicated by the RO (see the April 
2007 supplemental statement of the case), and because he had 
a meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example the 
statement from the veteran received in May 2006, as well as 
the statement submitted by the veteran's representative in 
October 2007.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  

Although the veteran was provided with pertinent examinations 
for the purpose of evaluating the severity of his service-
connected disabilities, he was not provided with an 
examination for the purpose of obtaining an opinion regarding 
the origin of the disabilities under consideration for 
entitlement to service connection.  The Board specifically 
declines to undertake further development to provide a 
medical examination to obtain such medical opinions with 
respect to the service connection claims because there is no 
evidence of treatment for the claimed disorders for several 
years following service, and no competent evidence that even 
suggests that there is a relationship between service and the 
claimed disabilities.  Thus, while there may be a current 
diagnosis for the claimed disabilities, there is no 
indication that they are related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
evidence of a chronic disability in service and any nexus 
statements in the post-service treatment records, any opinion 
relating any of the pertinent disabilities to service would 
be speculative.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
USCA 5103A(a)(2).

All known and available records relevant to the issues on 
appeal has been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.





Service Connection Claims

The Veteran's Contentions

The veteran alleges that he currently has the several 
disabilities at issue, namely a right shoulder disability, a 
left shoulder disability, a left wrist disability, and a left 
knee disability, and that all the disabilities are related to 
or were aggravated by his experiences in military service.  
The veteran has offered no specific allegations other than 
assertions that he has been treated for the disabilities in 
question since service through the present.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases such as 
arthritis may be presumed if they became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Right Shoulder Disability

Service medical records reveal that the veteran was seen in 
March 1977 and May 1977 for right upper arm pain, diagnosed 
as bursitis.  X-rays of the shoulder and humerus were normal.  
The veteran was also seen in August 1987 and November 1987 
for right arm weakness and pain with movement, after doing 
push-ups.  The diagnosis was muscle strain of the right 
rotator cuff.  There were no further records of complaints, 
treatment, or diagnosis involving the right arm or shoulder.  
The March 1995 retirement examination was negative for 
complaints or abnormality of either shoulder.  

Upon initial VA examination following separation in September 
1995, there were no complaints or diagnosis regarding the 
shoulders.  Range of motion of the shoulders was normal.  

Madigan Army Medical Center treatment records document 
complaints in October 2001 of right shoulder pain that was 
associated with chronic neck and upper back pain.  In August 
2002, the veteran was noted to have complained of right 
shoulder pain after working on a deck.  Magnetic Resonance 
Imaging (MRI) showed a complete tear of the supraspinous 
tendon.  In March 2003, the veteran was referred to the 
Madigan Medical Center Sports Clinic for complaints of right 
shoulder pain.  The veteran noted that the initial onset 
began over the previous summer when he was building a deck.  
Following examination, the assessment was right shoulder 
rotator cuff tear and severe degenerative joint disease with 
pain and decreased range of motion.  

With the exception of right arm and shoulder pathology in 
1977 and 1987, there were no complaints, treatment or 
diagnosis of a right shoulder disability found in the 
veteran's service medical records.  Further, there is no 
indication of the presence of a right shoulder disability in 
the veteran's separation retirement examination in 1995, 
which leads to the conclusion that the acute right arm and 
shoulder injuries that occurred well prior to separation had 
resolved without residual disability.  

The earliest post-service documentation in the claims file of 
a right shoulder disability is dated in October 2001, some 6 
years following separation from active service.  
Significantly, the more severe right shoulder disability 
documented in August 2002 was specifically attributed to 
post-service onset following the building of a deck in the 
Summer of 2002.  

The veteran believes that the right shoulder disability at 
issue is directly related to his experiences in service.  He 
has not been shown, however, to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay medical opinions, 
particularly in the absence of any supporting medical 
authority, serve no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of the right shoulder 
disability at issue upon separation from service; the fact 
that the first reported post-service medical intervention for 
any of the disabilities at issue was in 2001, over 6 years 
after service; and the fact that the current right shoulder 
disability has been specifically attributed to a post-service 
injury occurring approximately 7 years following the 
veteran's separation from service, weighs heavily against the 
claim.  

Given the absence of any evidence of a right shoulder 
disability for over 6 years following separation from 
service, and in the absence of any competent medical evidence 
that the right shoulder disability is related to an in-
service injury or disease, the preponderance of the evidence 
is against the claim for service connection; there is no 
doubt to be resolved; and service connection for right 
shoulder disability, to include residuals of a supraspinatus 
tear and degenerative joint disease, is not warranted.

Left Shoulder Disability

Service medical records reveal no records of complaints, 
treatment, or diagnosis involving the left shoulder.  The 
March 1995 retirement examination was negative for complaints 
or abnormality of either shoulder.  

Upon initial VA examination following separation in September 
1995, there were no complaints or diagnosis regarding the 
shoulders.  Range of motion of the shoulders was normal.  

Madigan Army Medical Center treatment records document 
complaints in 1997 of left upper extremity numbness from the 
wrist to the shoulder.  Electromyography (EMG) studies in May 
1997 produced normal findings.  

Upon VA examination in July 2003, the veteran asserted no 
complaints regarding the left shoulder.  

With the singular exception of complaints of numbness 
involving the left shoulder in 1997 (without findings of 
active pathology), there are no complaints, treatment or 
diagnosis of a left shoulder disability in the post-service 
medical records.  

The veteran believes that he has a left shoulder disability, 
and that it is directly related to his experiences in 
service.  He has not been shown, however, to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay medical 
opinions, particularly in the absence of any supporting 
medical authority, serve no constructive purpose and need not 
be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The fact that there was no evidence of a left shoulder 
disability upon separation from service, and no evidence of a 
current left shoulder disability weighs heavily against the 
claim.  

Given the absence of any competent evidence of a left 
shoulder disability, and in the absence of any competent 
evidence that any such disability, if found, is related to an 
in-service injury or disease, the preponderance of the 
evidence is against the claim for service connection; there 
is no doubt to be resolved; and service connection for a left 
shoulder disability is not warranted.

Left Wrist Disability

Service medical records reveal no records of complaints, 
treatment, or diagnosis involving the left wrist.  The March 
1995 retirement examination was negative for complaints or 
abnormality of the left wrist.  

Upon initial VA examination following separation in September 
1995, there were no complaints or diagnosis regarding the 
left wrist.  Range of motion of the wrists was normal.  X-
rays of both wrists were within normal limits.

Madigan Army Medical Center treatment records document 
treatment since September 1996 for left wrist pain with hand 
numbness.  Phalen's maneuver (wrist flexion test for medial 
nerve compression) was positive.  Left carpal tendonitis was 
diagnosed.  EMG studies in May 1997 produced normal findings.  
In March 2003, the veteran reported having left wrist pain 
with extension.  Hypermobility and underlying tendonitis was 
diagnosed.  Follow-up examination in July 2003 for left wrist 
pain, including radiographic and MRI studies resulted in a 
diagnoses of tendonitis and minimal degenerative changes of 
the left wrist.  

Upon VA examination in July 2003, minimal diminished range of 
motion of the left wrist with no point tenderness or joint 
effusion was found.  The VA examiner noted the post-service 
treatment at the Madigan Army Medical Center and diagnosed 
tenosynovitis of the left wrist.  

Significantly, there were no complaints, treatment or 
diagnosis of a left wrist disability found in the veteran's 
service medical records.  Further, there is no indication of 
the presence of degenerative arthritis in the left wrist 
within the first post-service year.  

The earliest post-service documentation in the claims file of 
a left wrist disability is dated in September 1996, almost 
one year following separation from active service.  The 
earliest indication of degenerative arthritis of the left 
wrist is in 2003, over 7 years after the veteran's separation 
from service.  

The veteran believes that the left wrist disability at issue 
is directly related to his experiences in service.  He has 
not been shown, however, to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay medical opinions, particularly 
in the absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of the left wrist 
disability at issue either during service or upon separation 
from service; the fact that the first reported post-service 
medical intervention for the left wrist disability at issue 
was almost one year after service and that the earliest 
reference to degenerative arthritis of the left wrist was 
over 7 years after service; and the fact that there is no 
competent medical opinion that attributes a current left 
wrist disability to an event in service, weighs heavily 
against the claim.  

Given the absence of any evidence of a left wrist disability 
for almost one year following separation from service, and 
the absence of degenerative arthritis of the left wrist 
within the first post-service year, and in the absence of any 
competent evidence that the left wrist disability is related 
to an in-service injury or disease, the preponderance of the 
evidence is against the claim for service connection; there 
is no doubt to be resolved; and service connection for a left 
wrist disability, to include residuals of a supraspinatus 
tear and degenerative joint disease, is not warranted.

A Left Knee Disability

Service medical records reveal that the veteran was seen in 
March 1980 for complaints of pain in the posterior aspect of 
the left knee.  X-rays of the left knee were negative.  There 
were no further records of complaints, treatment, or 
diagnosis involving the left knee in service.  The March 1995 
retirement examination was negative for complaints or 
abnormality involving the left knee.  

Upon initial VA examination following separation in September 
1995, there were no complaints or diagnosis regarding the 
left knee.  Examination of the left knee produced normal 
findings.  

Madigan Army Medical Center treatment records include a 
November 2004 orthopedic examination record that noted a 20 
year history of multiple joint arthritis, and offered an 
assessment of degenerative joint disease of multiple joints, 
including the knees.  

With the singular exception of left knee pathology in 1980, 
there were no complaints, treatment or diagnosis of a left 
knee disability found in the veteran's service medical 
records.  Further, there is no indication of the presence of 
a left knee disability in the veteran's separation retirement 
examination in 1995, which leads to the conclusion that the 
acute left knee injury that occurred 15 years prior to 
separation had resolved without residual disability.  

The earliest post-service documentation in the claims file of 
a left knee disability is dated in 2004, for over 8 years 
following separation from active service.

The veteran believes that the left knee disability at issue 
is directly related to his experiences in service.  He has 
not been shown, however, to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay medical opinions, particularly 
in the absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  This is so, even if 
the veteran's conjectures are reduced to writing in the 
context of a history provided by the veteran to a physician 
contemporaneous with a medical examination, as in the case of 
the history provided by the veteran in conjunction with the 
November 2004 orthopedic examination described above.  

The fact that there was no evidence of the left knee 
disability at issue upon separation from service; the fact 
that the first reported post-service medical evidence of the 
left knee disability including degenerative joint disease, at 
issue was in 2004 for over 8 years after service; and the 
fact that there is no competent medical opinion that 
attributes a current left knee disability to an event in 
service, weighs heavily against the claim.  

Given the absence of any evidence of a left knee disability 
for over 8 years following separation from service, and in 
the absence of any competent evidence that the left knee 
disability is related to an in-service injury or disease, the 
preponderance of the evidence is against the claim for 
service connection; there is no doubt to be resolved; and 
service connection for a left knee disability, to include 
degenerative joint disease, is not warranted.






Increased Rating Claims

The Veteran's Contentions

The veteran alleges that his service-connected low back, 
right knee, left hand, and right 5th finger disabilities are 
more disabling than provided for in the disability ratings 
assigned.  In May 2006, he offered the most detailed argument 
in support of his claims.  He stated that he has constant 
chronic pain in those areas, and that the VA physicians who 
have written otherwise in their examination reports most 
likely misinterpreted what he said concerning the severity of 
his disabilities.  He stated that had he known that he was 
involved in an adversarial process in his pursuit of VA 
benefits, he would have verbalized and exhibited the pain he 
experiences more readily at the examinations.  As examples of 
his chronic pain, the veteran alleged that he experiences 
pain as soon as he awakes in his back, hand, and knee, and 
that he is no longer able to play golf due to his right knee 
disability.  He stated that his back disability significantly 
limits his ability to perform everyday household tasks, and 
that the only reason why he has not been put on bed rest for 
his back is that he has been taught to manage the pain and 
the acute incidents.   

General Rating Considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Lumbosacral Strain with Degenerative Disc Disease

The veteran service-connected low back disability is 
characterized as lumbosacral strain with degenerative disc 
disease, L4-5 and L5-S1, and is currently evaluated as 20 
percent disabling under diagnostic codes 5293-5295.  The 
veteran filed the current claim for an increased rating in 
May 2003.  He contends that his low back disability now 
warrants a 30 percent disability rating.  

The schedular criteria for the evaluation of back 
disabilities were changed during the pendency of the 
adjudication of the veteran's claim.  When a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation of motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  A slight limitation of 
motion warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  
Note (1) provides that VA should evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.  Note (2) states that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (5) provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

As noted above, service connection for the veteran's 
lumbosacral strain with degenerative disc disease is 
evaluated as 20 percent disabling.  Separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
no more than 20 percent disabling from the date of claim.  

The most probative and objective evidence regarding the 
ongoing pathology associated with the veteran's low back 
disability since the filing of his claim is contained in the 
reports of the July 2003 VA spine examination and January 
2007 VA-contract spine examination.  The claims file also 
contains Madigan Army Medical Center treatment records dated 
from the filing of the current claim through 2007 that 
document the ongoing treatment for chronic low back pain of 
fluctuating intensity without evidence of neurological 
symptoms.  

The July 2003 VA examination report documented the veteran's 
statements that his activities at home had been somewhat 
impacted, although the veteran also reported that he was able 
to wash windows and mow the lawn.  He also reported that 
repetitive motion resulted in a loss of motion, but no real 
change in terms of strength, speed, or coordination.  The 
veteran was noted to take Mobic for relief.  On examination, 
the spine was normal-appearing, with no muscular spasms.  
There was mild tenderness to percussion over the lumbosacral 
spine.  Range of motion was flexion to 95 degrees (normal is 
95), extension to 30 degrees (normal is 35), lateral flexion 
to the right and left were both to 30 degrees (normal is 40), 
and rotation to the right and left were both to 35 degrees 
(normal is 55).  Deep tendon reflexes were symmetrical and 
equal bilaterally.  The veteran reported no true radicular-
type symptoms, and neurological examination of the lower 
extremities was unremarkable to deep tendon reflexes, with no 
motor or sensory abnormalities.  The resulting diagnosis was 
mild multilevel degenerative disc disease of the lumbosacral 
spine with mild functional impairment.  

The report of the January 2007 VA-contract spine examination 
noted the veteran's complaints of constant pain, stiffness 
and weakness.  Examination revealed normal posture, but an 
antalgic gait due to the right knee disorder.  There was no 
evidence of radiating pain on movement; muscle spasm was 
absent, and no tenderness was noted.  Straight leg raising 
was negative, bilaterally, and ankylosis was not evident.  
Range of motion of the thoracolumbar spine was within the 
normal ranges, with manifestations of pain at the extremes of 
motion on flexion (90 degrees) and extension (30 degrees).  
Neurological examination of the lower extremities was within 
normal limits.  The pertinent diagnosis was lumbosacral 
strain, with degenerative disc disease at L4-5.  

In application of the law to the foregoing evidence of 
record, the veteran's service-connected lumbosacral strain 
with degenerative disc disease at L4-5 and L5-S1 was 
manifested by reduced activities, subjective complaints of 
low back pain on motion, but with no more than slight 
limitation of motion including any loss of range of flexion 
and extension motion due to pain, without evidence of 
neurological findings or the need for significant periods of 
bedrest due to the low back disability.  

By virtue of the foregoing findings and resolving all 
reasonable doubt in favor of the veteran, the criteria for 
the assignment of a rating in excess of the currently 
assigned 20 percent for the service-connected lumbosacral 
strain with degenerative disc disease of the lumbar spine 
have not been met or approximated.  Essentially, the 
preponderance of the evidence of record shows that the 
requisite symptomatology for a disability evaluation in 
excess of 20 percent has not been met at any time since the 
initiation of the veteran's claim.  Forward flexion of the 
thoracolumbar spine has always been shown to be greater than 
60 degrees, and the combined range of motion of the 
thoracolumbar spine was shown to be greater than 120 degrees, 
even when taking into consideration loss of motion due to 
pain.  There was no evidence of muscle spasm, but even if 
there had been, such symptomatology is contemplated in the 20 
percent rating.  There has been no showing of focal 
tenderness, unilateral loss of lateral spine motion in the 
standing position, severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, abnormal mobility on forced motion, guarding, 
localized tenderness, or loss of strength.  There was also no 
evidence of muscle atrophy.  Without such pathology, a 
disability evaluation greater than 20 percent is not 
warranted under the old or new criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Codes 5003, 5292, 5293, 5295 (effective prior to September 
26, 2003) and Diagnostic Codes 5237, 5243 (effective on 
September 26, 2003).

Consideration, however, has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, for intervertebral disc syndrome.  Under 
the old provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), (in effect prior to September 22, 2002,) a 60 
percent evaluation is warranted when the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc; a 
40 percent evaluation is warranted when the disorder is 
severe and there is only intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted when the 
disorder is moderate with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Since neurological 
pathology associated with the veteran's service-connected 
disorder has never been shown, these older criteria provide 
no basis for a rating higher than the 20 percent rating 
assigned herein.

As noted above, however, under provisions for rating 
intervertebral disc syndrome, effective September 23, 2002 
under Diagnostic Code 5293, and effective September 26, 2003, 
under Diagnostic Code 5243, ratings are based on 
incapacitating episodes or orthopedic and neurologic 
impairment.  By the veteran's own admission, however, the low 
back disability is not productive of incapacitation, and 
neurological pathology has never been shown on objective 
examination.  

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's lumbosacral spine 
disability, and has considered all applicable Diagnostic 
Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the holding in DeLuca v Brown, 6 Vet. App. 321 (1993).  The 
Board recognizes that the veteran has reported numerous 
subjective complaints that may appear to have much greater 
impact on his level of function than recognized by the 
schedular ratings assigned herein.  The Board, however, is 
restricted to an assessment of the objective manifestations 
of a disability that can be measured against the rating 
schedule.  

It is concluded that the service-connected lumbosacral strain 
with degenerative disc disease, L4-5 and L5-S1, is 
appropriately evaluated as no more than 20 percent disabling.  
The preponderance of the evidence is against the assignment 
of a higher rating than outlined above for any period of time 
since the veteran filed the current claim.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Degenerative Joint Disease of the Right Knee

The veteran's service-connected right disability is 
characterized as degenerative joint disease, and is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010.  
The veteran filed the current claim for an increased rating 
in May 2003.  He contends that his right knee disability now 
warrants a 30 percent disability rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, and substantiated by X-ray findings, is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is x-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered 
a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not compensably limited motion, 
the limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

In the August 2003 rating decision at issue, a 10 percent 
disability evaluation for the veteran's right knee disability 
was confirmed and continued based upon a finding of "painful 
and slightly limited motion of the right knee."   

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

The Board has conducted a review of all of the medical 
records in the claims file, both from VA sources and from 
Madigan Army Medical Center sources.  Based upon that review, 
the Board finds that the most profound disability picture of 
the veteran's service-connected bilateral knee disabilities 
was produced in the VA orthopedic examinations that were 
conducted in July 2003 and January 2007.  Indeed, these 
examinations also produced the most profound limitations of 
knee motion in the record.  Furthermore, they were conducted 
for the specific purpose of the assessment of the severity of 
the veteran's service-connected knee disability.  As such, 
the reports of those examinations also contain the most 
detailed description of the veteran's knee disability in a 
manner consistent with the application of the rating 
schedule.  

In the report of that July 2003 examination, the examiner 
took note of the veteran's complaints that his daily 
activities had been impacted to a mild degree, but he was 
able to do household chores, and was only rarely required to 
wear a knee brace.  Upon examination, the veteran was noted 
to walk with a limp due to his right knee.  Range of motion 
studies of the right knee found flexion to 130 degrees, with 
pain at 110 degrees (140 is normal), extension to 0 degrees 
(0 is normal).  The examiner estimated that repetitive 
motions would result in a mild amount of additional loss of 
range of motion of approximately 20 percent.  There was no 
ligamentous instability, soft tissue swelling, point 
tenderness, or joint effusion.  The examiner noted an August 
2001 x-ray study of the right knee that had resulted in the 
impression of minimal degenerative spurring from the 
posterior patellar margin.  The July 2003 VA examiner's 
pertinent impression was "early degenerative changes of the 
right knee with mild functional impairment."  

The report of the January 2007 VA-contract right knee 
examination noted the veteran's complaints of constant pain, 
lack of endurance, swelling, heat, giving way, and 
fatigability.  Examination of the right knee revealed no 
recurrent subluxation, "locking," pain, joint effusion, 
crepitus, or ligamentous instability.  Range of motion 
studies of the right knee found flexion to 140 degrees, with 
pain at 130 degrees (140 is normal), extension to 0 degrees 
(0 is normal).  The resulting pertinent diagnosis was 
degenerative joint disease, right knee.  The examiner 
remarked that the effect of the condition on the veteran's 
usual occupation is that the knee and the back bother him at 
work with standing and sitting for long periods.  The effect 
on his daily activity is that he is much less active than in 
the past, in that he cannot do sports anymore, including 
golf.  The veteran is able to do the stationery bike for one 
hour per week.  

In summary, the veteran's right knee disability is shown to 
be manifested by subjective complaints of pain causing a 
reduction in physical activity, subjective complaints of the 
knee giving way; degenerative changes on x-ray study; 
objective evidence of limitation of flexion to 110 degrees 
secondary to pain; without objective evidence of limitation 
of extension, including functional impairment secondary to 
subjective pain; and without objective evidence of 
instability or lateral subluxation.

Although the measured limitation of flexion to 110 degrees 
would represent limitation of motion that is less than 
compensable under Diagnostic Codes 5260, in consideration of 
the painful motion, a 10 percent evaluation can and has been 
assigned to the right knee disability under Diagnostic Codes 
5003 and 5010.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 
321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 
C.F.R. §§ 4.40, 4.45, 4.59. It does not, however, approximate 
the requisite criteria for an disability evaluation in excess 
of the currently assigned 10 percent rating.  Given the fact 
that there is no limitation of motion of extension of the 
right knee, including that attributed to pain, there is no 
basis to assign a separate rating based upon such limitation 
under Diagnostic Code 5261.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that 
neither subluxation nor lateral instability has been 
objectively demonstrated on any examination, a separate 
evaluation under Diagnostic Code 5257 is not warranted.

Finally, as the veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 would not be appropriate.  
Neither does he have impairment of the tibia and fibula such 
that a rating under Diagnostic Code 5262 would be 
appropriate.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's right knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  
The Board recognizes that the veteran has manifested 
considerable subjective complaints that may appear to have 
much greater impact on his level of function than recognized 
by the schedular ratings assigned herein.  The Board, 
however, is restricted to an assessment of the objective 
manifestations of a disability that can be measured against 
the rating schedule.  

The service-connected right knee disability with degenerative 
changes has met or approximated the criteria for a disability 
evaluation of 10 percent, but no more, based upon limitation 
of flexion.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5261, 5262.  The preponderance of the evidence is against the 
assignment of a higher rating than outlined above for the 
veteran's right knee disorder for any period of time since 
the veteran filed the current claim; there is no doubt to be 
resolved; and a rating higher than 10 percent is not 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Degenerative Joint Disease of the Left (Minor) Hand

The veteran's service-connected left hand disability is 
characterized as degenerative joint disease of the left 
(minor) hand with mallet fracture of the left 4th finger, and 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010.  The veteran filed the current claim 
for an increased rating in May 2003.  He contends that his 
left hand disability now warrants a 20 percent disability 
rating.  

The Board has conducted a review of all of the medical 
records in the claims file pertaining to the left hand.  
These include records from VA sources and from Madigan Army 
Medical Center sources.  The records of the Madigan Army 
Medical Center contain an April 2000 treatment record in 
which the veteran reported a 3 year history of bilateral hand 
pain in the knuckles.  The examiner noted that x-ray findings 
of both hands were negative except for minimal degenerative 
joint disease on the distal interphalangeal joint of the left 
4th finger.  Rheumatology work-up was negative.  More recent 
treatment records reflect treatment for chronic pain 
involving the hands.  

The claims file also contains VA orthopedic examinations that 
were conducted in July 2003 and January 2007.  These 
examinations produced the most profound left hand disability 
picture in the record.  Furthermore, they were conducted for 
the specific purpose of the assessment of the severity of the 
veteran's service-connected knee disability.  As such, the 
reports of those examinations also contain the most detailed 
description of the veteran's left hand disability in a manner 
consistent with the application of the rating schedule.  

The report of the July 2003 VA examination noted that 
arthritis of the left hand had been demonstrated by x-ray at 
the Madigan Army Medical Center, and that the veteran was 
status post a mallet fracture of the left ring finger which 
essentially resolved without continued problem.  On 
examination of the left upper hand and wrist, the veteran had 
full flexion and extension of the left ring finger without 
discomfort.  The left hand appeared normal with full range of 
motion of all fingers.  The examiner's pertinent impression 
was "status post mallet fracture of the left ring finger 
which has resolved without functional impairment." 

The report of the January 2007 VA-contract examination of the 
left hand noted the veteran's complaints of constant 
bilateral hand pain.  Examination of the left fourth finger 
was significant for painful limited motion of the 
metatarsophalangeal and distal interphalangeal joints.  Range 
of motion of the remaining finger joints was within normal 
limits.  

The veteran's left hand disability is evaluated under 
Diagnostic Code 5010 which rates arthritis due to trauma 
under Diagnostic Code 5003, which in turn bases its 
evaluation on the limitation of range of motion of the joints 
affected.  However, when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints are considered a group of minor joints.  See 38 C.F.R. 
§ 4.45.

X-rays of the veteran's left hand have revealed that 
degenerative joint disease in that hand is limited to the 
distal interphalangeal joint of the left 4th finger.  The 
veteran is currently in receipt of a 10 percent disability 
rating.  Thus, given the lack of arthritis in two or more 
minor joint groups, the Board finds that the veteran is 
otherwise receiving the highest available disability rating 
under Diagnostic Codes 5010 and 5003 based upon the number of 
joints effected.  However, the disability must also be 
evaluated based upon the limitation of range of motion of the 
effected joints, namely in this case, the fingers.

The diagnostic codes pertaining to range of motion of the 
fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230.  

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
provides in particular, that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion. See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. Id.

(3.) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulations of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation.  Id.

Unfavorable ankylosis of the long, ring, and little fingers 
(Diagnostic Code 5218) for the nondominant hand warrants a 20 
percent rating.  Unfavorable ankylosis of the long and ring 
fingers, long and little fingers, or the ring and little 
fingers (Diagnostic Code 5219) for the nondominant hand 
warrants a 20 percent rating. Note:  Also consider whether 
evaluation as amputation is warranted. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5218 and 5219.

Favorable ankylosis of the long, ring, and little fingers 
(Diagnostic Code 5222) for the nondominant hand warrants a 20 
percent rating.  Favorable ankylosis of the long and ring 
fingers, long and little fingers, or the ring and little 
fingers (Diagnostic Code 5223) for the nondominant hand 
warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5222 and 5223.

With respect to ankylosis of individual digits, ankylosis of 
the long finger, either unfavorable or favorable (Diagnostic 
Code 5226) for the nondominant hand warrants a 10 percent 
rating. Ankylosis of the ring or little finger, either 
unfavorable or favorable (Diagnostic Code 5227) for the 
nondominant hand warrants a noncompensable rating.  Note: 
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Codes 5226 and 5227.

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger 
(Diagnostic Code 5229) of the nondominant hand with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  With 
a gap of less than one inch (2.5 cm.) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, and; extension is 
limited by no more than 30 degrees, a noncompensable rating 
is warranted.  Any limitation of motion of the ring or little 
finger (Diagnostic Code 5230) warrants a noncompensable 
rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.

Based upon the application of these diagnostic codes to the 
evidence, a disability evaluation in excess of the currently 
assigned 10 percent is not warranted for the veteran's 
service-connected left hand for any period since the veteran 
filed his claim.  Specifically, the evidence described above 
does not now nor has it ever tended to show or approximate 
unfavorable ankylosis of the thumb; or limitation of motion 
of the thumb with a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; or favorable ankylosis of two (thumb and 
any finger, index and log, index and rig, or index and 
little) or three digits (long, ring and little or index, 
long, and ring, index, long and little, or index, ring, and 
little) of one hand; or unfavorable ankylosis of two (long 
and ring; long and little, ring and little or index and long, 
index and ring, or index and little fingers) or three (long, 
ring, and little) digits of one hand.  

The evidence also fails to suggest the presence of a 
disability of the left 4th finger consistent with amputation 
of the 4th metacarpal resection (more than one-half the bone 
lost), and consequently an evaluation in excess of 10 percent 
is not warranted based upon the application of Diagnostic 
Code 5156.  

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's left hand disability and 
has considered all applicable Diagnostic Codes, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding 
in DeLuca v Brown, 6 Vet. App. 321 (1993).  The Board 
recognizes that the veteran has manifested considerable 
subjective complaints that may appear to have much greater 
impact on his level of function than recognized by the 
schedular ratings assigned herein.  The Board, however, is 
restricted to an assessment of the objective manifestations 
of a disability that can be measured against the rating 
schedule.  

The service-connected left hand disability with degenerative 
changes in the 4th finger has not met or approximated the 
criteria for a disability evaluation in excess of the 
currently assigned 10 percent rating.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5219, 5223, 5224, 5228 and 5156.  
The preponderance of the evidence is against the assignment 
of a higher rating than outlined above for the veteran's left 
hand disorder for any period of time since the veteran filed 
the current claim.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

Residuals of a Right 5th Finger Fracture

The veteran's service-connected residuals of a right 5th 
finger (little finger) fracture are currently evaluated as 0 
percent disabling under Diagnostic Code 5230.  The veteran 
filed the current claim for an increased rating in May 2003.  
He implicitly contends that it warrants a compensable 
disability rating.  

The Board has conducted a review of all of the medical 
records in the claims file pertaining to the right 5th 
finger.  These include records from VA sources and from 
Madigan Army Medical Center sources.  

The records of the Madigan Army Medical Center contain an 
April 2000 treatment record in which the veteran reported a 3 
year history of bilateral hand pain in the knuckles.  The 
examiner noted that x-ray findings of both hands were 
negative except for minimal degenerative joint disease on the 
distal interphalangeal joint of the left 4th finger.  
Rheumatology work-up was negative.  More recent treatment 
records reflect treatment for chronic pain involving the 
hands.  

The claims file also contains VA orthopedic examinations that 
were conducted in July 2003 and January 2007.  

The report of the July 2003 VA examination contains no 
complaints from the veteran regarding the right hand or 5th 
finger of the right hand.  

The report of the January 2007 VA-contract examination noted 
the veteran's complaints of constant bilateral hand pain.  
Examination of the right 5th finger showed that range of 
motion was restricted in the distal interphalangeal joint 
flexion to 0 degrees (normal is 70 degrees).  X-rays showed 
remote "fusion" of the distal interphalangeal joint of the 
right little finger.  

As noted above, the veteran's service-connected 5th finger of 
the right hand is rated under Diagnostic Code 5230, based 
upon limitation of motion of the fingers.  Under that 
Diagnostic Code, for the little finger, the only schedular 
rating provided is a noncompensable rating for any degree of 
limitation of motion, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

The service-connected little finger can also be rated based 
upon the presence of ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  That criteria provides for a 
noncompensable evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable.  The rating schedule 
indicates that VA can also consider whether evaluation as 
amputation is warranted under Diagnostic Codes 5152 through 
5156.  

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The veteran's right 
little finger is not ankylosed.  Moreover, favorable 
ankylosis would only warrant a noncompensable rating under 
the rating criteria.  There is certainly no basis for finding 
the severity of the veteran's left little finger disability 
is equivalent to extremely unfavorable ankylosis or 
amputation.  Accordingly, a compensable evaluation is not 
warranted.

The Board finds that at no time since he filed his claim has 
the veteran's left 5th finger disability met or nearly 
approximated the criteria for a compensable disability 
rating.  Accordingly, staged ratings are not for application 
in this case.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable initial rating for residuals of a 
right 5th finger fracture.

Extraschedular Ratings

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that any of his service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for 
any of the disabilities at issue.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to service connection for a right shoulder 
disability, to include residuals of a supraspinatus tear and 
degenerative joint disease is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left wrist disability 
to include tenosynovitis and degenerative joint disease is 
denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain with degenerative disc 
disease, L4-5 and L5-S1, currently rated as 20 percent 
disabling, is denied.

Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the left 
(minor) hand, with mallet fracture of the 4th finger, 
currently rated as 10 percent disabling, is denied.  

Entitlement to an increased disability evaluation for 
service-connected residuals of the right (major) 5th finger 
fracture, currently rated as 0 percent disabling, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


